IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


ANDREW IOANNIDIS,                              :   No. 56 MAP 2021
                                               :
                     Appellant                 :   Appeal from the Order of the
                                               :   Commonwealth Court at No. 635
                                               :   MD 2020 dated July 8, 2021
               v.                              :
                                               :
                                               :
TOM WOLF, IN HIS OFFICIAL CAPACITY             :
AS GOVERNOR OF THE                             :
COMMONWEALTH OF PENNSYLVANIA                   :
AND VERONICA DEGRAFFENREID, IN                 :
HER OFFICIAL CAPACITY AS ACTING                :
SECRETARY OF THE COMMONWEALTH                  :
OF PENNSYLVANIA,                               :
                                               :
                     Appellees                 :


                                       ORDER


PER CURIAM                                            DECIDED: February 23, 2022
     AND NOW, this 23rd day of February, 2022, the Order of the Commonwealth Court

is AFFIRMED.

     Justice Brobson did not participate in the consideration or decision of this matter.